Citation Nr: 1309491	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for status post amputation, right fourth distal phalanx. 

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for an acquired psychiatric disorder. 

4. Entitlement to service connection for peripheral neuritis of the left leg.

5. Entitlement to service connection for ichthyosis.

6. Entitlement to service connection for hearing loss, right ear.  

7. Entitlement to service connection for a perforated ear drum, left ear.

8. Entitlement to service connection for a gastrointestinal disorder.

9. Entitlement to service connection for sinusitis.

10. Entitlement to service connection for a respiratory disorder, to include COPD and chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been presented to reopen claims for service connection for status post amputation, right fourth distal phalanx, a back disability, and a left knee disability, and which denied claims for service connection for an acquired psychiatric disorder, peripheral neuritis of the left leg, ichthyosis, CTS, a right hand finger and wrist injury, bilateral hearing loss, tinnitus, a perforated ear drum, left ear, a gastrointestinal disorder, sinusitis, an eye disability, Raynaud's phenomenon, headaches, dizziness, circulatory problems, a lung disability (chronic respiratory infection, claimed as bronchitis and/or pleurisy), an injury to the ribs and chest, a neck disability, a shoulder disability, and chronic muscle and joint problems. 

In a September 2011 decision/remand, the Board reopened and denied the claim of entitlement to service connection for a left knee disability.  The Board also denied the claims of entitlement to service connection for carpal tunnel syndrome; a right hand/finger/wrist injury; an eye disability; Raynaud's phenomenon; headaches; dizziness; circulatory problems; an injury to the ribs and chest; a neck disability; a shoulder disability; and chronic muscle and joint problems.  Accordingly, these claims are no longer before the Board.  

The September 2011 Board decision also reopened and remanded the claims of entitlement to service connection for swelling of the right finger of the right hand and a back injury.  The remaining claims on appeal, to include entitlement to service connection for an acquired psychiatric disorder, peripheral neuritis of the left leg, ichthyosis, bilateral hearing loss, tinnitus, a perforated left ear drum, a gastrointestinal disorder, sinusitis, and a lung disability were also remanded for further development.  

During the course of the appeal, the RO granted the claims of entitlement to service connection for hearing loss of the left ear and tinnitus; as such, those claims are no longer before the Board. 

In August 2009, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The Veteran's electronic claims file on Virtual VA was reviewed in connection with this appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder; peripheral neuritis of the left leg; ichthyosis; hearing loss, right ear; perforated left ear drum; a gastrointestinal disorder; sinusitis; and a respiratory disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's right finger disability (status post amputation, right fourth distal phalanx) was noted at entrance to service.

2. The competent evidence of record does not show that the Veteran's right finger disability underwent an increase in severity during service.  

3. A chronic low back disability was not shown in service and degenerative joint disease was not shown within one year of service discharge; and, the Veteran's currently diagnosed degenerative joint disease is not otherwise shown to be related to service. 


CONCLUSIONS OF LAW

1. A right finger disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

2. A low back disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2003, June 2003, and March 2012. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  In addition, the RO attempted to obtain clinical treatment records from the USAF Hospital in Greece for the period from 1973 to 1974.  However, as noted in a May 2012 Formal Finding of Unavailability, all efforts to obtain those records have been exhausted.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations pertinent to the issues on appeal, as well as an opportunity to present testimony before the Board.  The Board finds that the September 2011 VA opinion is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Also, the Board finds that there has been substantial compliance with the directives of the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection - Right Phalanx Status Post Amputation

The Veteran contends that his pre-existing right finger disability was aggravated by active duty service.  Specifically, he testified that strenuous military exercises and work duties permanently damaged the nerve endings in his finger. See Hearing Transcript, pp. 13-14.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b)(2012).  A veteran who served during a period of war, as the Veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination. 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

Recently, in Horn v. Shinseki, 25 Vet. App. 231 (2012) the United States Court of Appeals for the Federal Circuit has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  The Board notes that in the claim on appeal, the claimed disability was found on the service entrance examination, and thus Horn is not for application. 

Indeed, in this case, the November 1973 entrance examination noted that the Veteran's distal right 4th phalanx had been amputated.  Thus, the Veteran's pre-existing right finger disability was clearly denoted prior to service and the presumption of soundness does not attach.  

As such, the Veteran cannot bring a claim for service connection for incurrence of the right finger disability, but he may bring a claim for service-connected aggravation of that disorder. Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish that the disorder underwent an increase in severity in service. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In this case, the Veteran has not carried his burden of showing his right finger disability underwent an increase in severity in service.

Service treatment records indicate that the Veteran was treated for right finger (4th digit) pain on one occasion in January 1974.  The diagnostic impression was traumatic amputation of the distal phalanx, 4th digit, with complaints of resulting numbness and recurring muscle spasms.  The Veteran reported that he had been having problems with his finger prior to enlistment.  The record does not contain a separation examination.  

The post-service clinical evidence establishes that, following his 1974 separation from service, the Veteran was treated for generalized complaints of joint and muscle pain, consistent with connective tissue disease; he was also diagnosed with carpal tunnel syndrome and associated hand numbness (for which the Board denied service connection in September 2011), diffuse myalgias, and a "muscle and bone disorder." See, generally, Private Treatment Records from Dr. King, July 1996, September 1996; see also March 2005 Private Treatment Records from A.L.C., M.D.

In March 1996, a private x-ray report of the hands revealed amputation of most of the distal phalanx of the right 4th digit, but no fractures, dislocations, or arthritis.  

In August 2009, the Veteran testified at a hearing before the undersigned.  He stated that the strenuous in-service exercises and work duties aggravated his amputated finger; he reported that he lost feeling in his entire hand, and not just the finger. 

In September 2011, the Veteran underwent a Compensation and Pension examination regarding his right finger disability.  He again stated that his finger was aggravated during basic training to the point where it was now chronically painful.  He reported that the numbness had spread throughout his entire hand.  He rated his pain as a 7 or 8 out of 10 on the pain scale.  X-rays revealed amputation site of the ring finger.  There were no signs of underlying osteomyelitis or other bony or soft tissue abnormalities.  The examiner stated that the Veteran's right finger complaints were less likely than not related to service.  The examiner explained that the Veteran's finger had been amputated prior to entering service and that the amputation site was healed prior to basic training.  The examiner stated that there was "no evidence and no medical literature that would support worsening of pain [at] a healed amputation site with physical activity."  There are no medical opinions of record to the contrary.  

Again, it is uncontroverted that the Veteran's right finger disability pre-existed service, as it was noted at entrance into service, in his entrance examination report. Accordingly, the presumption of soundness does not attach as to the finger disability as set forth at 38 C.F.R. § 3.304(b).  Nonetheless, the Veteran urges that his right finger disability became more severe due to incidences of his service. 

With respect to the Veteran's contentions that he experienced increased finger pain during and since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

The Board acknowledges that the Veteran is competent to give evidence about what he experiences. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the absence of evidence to the contrary, the Board must find that he is also credible in his current belief that whatever symptoms he was experiencing in service was indicative of a worsening of his finger disability and whatever symptoms he has experienced throughout the years since service are indications of worsening of the finger disability.  The Veteran is not, however, competent to diagnose the underlying disorder of the complained of symptoms because he does not have the requisite medical knowledge or training to do so. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Thus, while the Board acknowledges the Veteran's complaints of increased right finger pain and numbness both during and after service, the Board places more weight on the objective medical evidence in this case, which does not support that the disability underwent an increase in severity in service.  In this regard, the September 2011 VA examiner essentially found that there was no worsening of the healed amputated right finger due to physical activity in-service.  The Board assigns great probative value to this opinion as it was rendered after a thorough review of the Veteran's voluminous claims file; it properly considered the Veteran's statements and contentions; and it was supported by a medical rationale.  Based on the foregoing, the Board finds that the Veteran's right finger disability underwent no increase in severity in service.  As the finger disability underwent no increase in severity in service, the presumption of aggravation does not attach.  The Board thus concludes that service connection for right phalanx, status post amputation, is not warranted.  Indeed, while the Veteran was treated in-service on one occasion for right finger pain (4th digit), temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition, as contrasted to the symptoms, is worsened. See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's right finger disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection - A Back Disability 

The Veteran attributes his current back disability to injuries sustained during a personal assault in-service, and on an obstacle course during basic training. See, e.g., October 2005 DRO Hearing Testimony; see also September 2011 VA Examination. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. 

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, the Veteran was not diagnosed with degenerative joint disease until many years after service.  As the evidence does not support a diagnosis of degenerative joint disease within one year of service, service connection is not warranted on a presumptive basis. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

Factual Background

In this case, service treatment records show that the Veteran was treated for a number of complaints after he was beaten by assailants while on liberty leave in Greece in May 1974.  Pertinent to the current claim, these records reflected complaints of pains across the chest and at the left flank area; he was noted as having "body contusions including a contusion to the left renal area."  On examination, the left flank contusion was noted as moderately tender.  The initial impression was "rule out" a renal contusion.  However, there were no specific findings related to the spine (i.e., cervical, thoracic, or lumbar spine) in the May 1974 summary, or anywhere else in the Veteran's service treatment records for that matter.  A separation examination report is not of record.  

The post-service medical evidence consists of VA and non-VA reports, dated from 1980 to 2011.  With respect to the back, a February 1995 state rehabilitation report notes that the Veteran had alleged that he was disabled due to disorders that included "back problems" and "degenerative disease of the spine, neck, and all joints."  Private treatment reports dated between 1995 and 1996 show complaints of general "diffuse myalgias."  A May 1999 private treatment report shows that the Veteran complained of muscle soreness, neck pain, and sore ribs after getting into an altercation that same month.  The impressions included muscle strain, contusions, and abrasions.  

Next, in a June 2003 VA treatment report, the Veteran reported having pain in the lower back/coccyx since falling three weeks earlier.  An x-ray of the lumbosacral spine revealed some hypertrophic spurs and modest narrowing of the L5-S1 disk; no fractures were suspected.  

A July 2003 private treatment record shows that the Veteran complained of back pain for the past ten years (which would place the date of onset in 1993).  A March 2005 private treatment report reflects complaints of back pain (and a history of bone spurs and degenerative joint disease), and a positive straight leg raise, bilaterally.  Other private treatment reports dated thereafter note diagnoses related to a "muscle and bone disorder," and impressions that included "diffuse myalgias."  

An April 2009 VA treatment report shows complaints of low back pain but no specific diagnosis.  

In September 2011, the Veteran underwent a VA back examination.  The VA examiner noted the Veteran's complaints of having back pain since an in-service beating/assault; he also noted that the Veteran's musculoskeletal examination was normal at that time and that there were no fractures of the spine or other musculoskeletal complaints relating to the back.  Current x-rays of the lumbar spine revealed mild, non-specific degenerative changes.  There were no fractures or dislocations.  Based on the foregoing, the VA examiner opined that the Veteran's back pain was less likely than not related to any service issues or the injuries he sustained while in-service.  The examiner reasoned that there had been no complaints of back pain until many years after his supposed injury. 

Analysis

Turning to the merits of the Veteran's claim, the record establishes the presence of a current diagnosis of low back disability.  Specifically, the September 2011 VA examination report documents degenerative changes of the lumbar spine; likewise, a March 2005 private medical report documents a history of degenerative joint disease.  Element (1) of the Shedden analysis has therefore been met.

The Board will next consider whether there is sufficient evidence of an in-service low back injury or disability.  As noted above, the Veteran has reported that he was assaulted in-service and that his back was injured therein.  To this extent, the service records do confirm that the Veteran sustained injuries to the back area (not the spine) as he was noted to have a renal contusion and pain in the left flank region.  Moreover, the Veteran testified that he initially injured his back during basic training when he fell on an obstacle course.  The Veteran is competent to report on such matters.  Considering this, as well as the documented assault and resulting contusions to the back/kidney region, the record tends to show an in-service event.  As such, Shedden element (2) has been met.  

The Board now turns its attention to the final element of Shedden - whether there is competent evidence of a nexus or relationship between the current back disorder and the in-service event.  The Board finds that a preponderance of the evidence is against this aspect of the Veteran's claim. 

As an initial matter, evidence of diagnoses of a chronic low back disorder is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, the September 2011 VA examiner expressly opined that the Veteran's current back disability was not related to service, to include any injuries he sustained therein.  The Board affords great probative value to the VA opinion as it was rendered after a thorough review of the claims file; it contemplated the Veteran's statements and contentions regarding the injury; and it was supported by a rationale.  There are no medical opinions of record to the contrary.  

Under these circumstances, the Board concludes that the VA physician's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed low back disorder was incurred as a result of in-service events. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

The Board acknowledges that the evidence of record also includes the Veteran's statements asserting continuity of low back symptomatology since service and a nexus between his claimed low back disorder and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)). 

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service back complaints and his current manifestations of a back disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. However, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and his current low back disorder.  In contrast, the September 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the nature of the Veteran's in-service complaints and diagnoses as well as the current nature of his low back disorder.  Therefore, the Board accords greater probative weight to the September 2011 VA physician's opinion. 

Additionally, to the extent that the Veteran has contended that he has experienced low back symptomatology continuously since his service, the Board finds such statements to lack credibility and, therefore, accords little or no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

Unfortunately, the Board has determined that the Veteran's statements regarding continuity of symptomatology since service with respect to his back are unreliable due to inconsistent prior statements and therefore cannot be deemed credible.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board cannot find that the Veteran is a reliable historian with respect to his contention that he has experienced continuous back symptoms since service.  Despite the Veteran's current contention of having experienced back problems during basic training and despite the in-service assault event, ultimately, no chronic back condition was diagnosed in service, including upon comprehensive examination of the Veteran in May 1974.  The 1974 report on the injuries is complete.  Given the nature of the assault and recording of injuries sustained as the result thereof, the Board finds that had the Veteran had evidence of a chronic back disorder, it would have been identified at that time.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder.  The Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.)  Following service, no relevant diagnosed chronic back condition is shown until 2003.  In addition, in a June 2003 VA treatment report, the Veteran reported having pain in the lower back/coccyx since falling three weeks earlier, and in a July 2003 private treatment record, the Veteran complained of back pain for the past ten years (still placing the onset around 1993). (Emphasis added).  However, during his 2011 VA examination, and in other statements made in connection with his claim for service connection, the Veteran asserted continuous back pain since service.  The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had back pain since service are inconsistent with the prior statements of record.  Thus, the Veteran's lay assertions of continuity of back symptomatology are less credible and persuasive in light of a comprehensive review of all the evidence of record. 

For the foregoing reasons, the claim of entitlement to service connection for a low back disability must be denied.  The criteria to establish entitlement to service connection for the claimed low back disability have not been established, either through medical evidence or through the Veteran's lay statements.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied. 


ORDER

Entitlement to service connection for status post amputation, right fourth distal phalanx is denied.  

Entitlement to service connection for a back disability is denied.  


REMAND

The Board finds that additional VA examinations and/or addendum VA opinions are necessary before adjudicating the remaining issues on appeal.  Indeed, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examinations conducted in September, October, and November of 2011, have been deemed inadequate for the reasons discussed below.  

1. Gastrointestinal Disorder- 

Service treatment records reflect that the Veteran was treated for gastrointestinal problems during service (e.g., epigastric discomfort/discomfort in May 1974, possible ulcer, and functional GI disease in June 1974).  He was treated for similar symptomatology as early as June 1980, and receives current VA treatment for chronic gastritis among other gastrointestinal symptoms. See North Mississippi Medical Center June 1980 Emergency Room Treatment Records; see also VA Treatment Records, generally, 2003-2011.  The Veteran contends that his gastrointestinal problems have been continuous since service.  

Based on the foregoing, the Board remanded the Veteran's claim for a gastrointestinal disorder in September 2011, in order to obtain a VA examination/opinion to determine the likely etiology of the Veteran's gastrointestinal disorder.  In doing so, the VA examiner was asked to opine as to whether it was at least as likely as not that the Veteran's gastrointestinal disorder was caused by service. See BVA Remand, pp. 22.  The Veteran underwent the requested VA examination in November 2011.  The VA examiner diagnosed gastritis but provided no opinion as to etiology.  The examiner simply noted that the Veteran's service treatment records were negative for GERD or gastritis.  He made no mention of the gastrointestinal problems noted during service.  As the VA examiner did not provide an opinion as to whether any gastrointestinal disorder was related to service, the examination is inadequate and the claim must be remanded for an addendum opinion which addresses the pertinent question at issue. See Barr, supra. 




2. An Acquired Psychological Disorder

With respect to the claim for a psychological disorder, the Veteran was afforded a VA PTSD examination in October 2011.  As outlined in the Board's September 2011 remand, the purpose of the examination was to determine: (a) the correct psychological diagnoses, to include PTSD; and (b) whether any diagnosed psychiatric disorder, to include PTSD, was caused or aggravated by service. See September 2011 BVA Remand, p. 25.  

The October 2011 VA examiner determined that the Veteran did not meet the DSM-IV criterion F for a PTSD diagnosis; rather, a diagnosis of depressive disorder (not otherwise specified) was diagnosed.  However, contrary to the Board's remand instructions, the VA examiner provided no medical opinion as to the etiology of the diagnosed psychological disorder.  The Board observes that there is an in-service diagnosis of agitated depression in June 1974 (among other mental disorders).  Moreover, during his hearing before the undersigned, the Veteran stated that he went into a chronic depression during service and that he continued to experience related symptoms after service. See Hearing Transcript, pp. 17-19.  Thus, to this extent, the Board finds that the October 2011 VA examination is inadequate, and upon remand, the VA examiner must provide an addendum opinion which specifically addresses the etiology of the diagnosed disorder. See Barr, supra.  The record also reflects diagnoses of anxiety disorder and panic disorder.  Indeed, the 2011 VA examiner observed that the Veteran had been treated for anxiety "for many years" notwithstanding the examiner's finding that the Veteran did not appear to be currently treated for this disorder.  Therefore, the opinion should also address whether any past anxiety disorder and panic disorder is related to service.   

3. Ichthyosis 

The Veteran primarily contends that his pre-existing skin condition, diagnosed as ichthyosis, was aggravated by his active duty service, and specifically, due to exposure to chemicals and salt/sea air.  During his hearing before the undersigned, the Veteran testified that his skin began to crackle, welt, and bleed shortly after basic training, and that these severe symptoms never abated.  

By way of history, the Veteran's November 1973 entrance examination reflects a clinically normal skin evaluation.  On his contemporaneous Report of Medical History, the Veteran reported a positive history of "skin diseases," which the examining physician noted as intermittent dermatitis.  Next, in June 1974, a clinical record shows a diagnosis of "congenital ichthyosis" EPTE (existed prior to enlistment).  

Here, the Board notes that congenital or developmental defects are not considered diseases or injuries under the law. 38 C.F.R. § 3.303(c) (2012).  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990).  

The Board remanded the Veteran's claim in September 2011 to specifically address whether the Veteran's skin condition clearly pre-existed service, and if so, whether it was clearly not aggravated therein.  In November 2011, the VA skin examiner noted that the condition had existed prior to service, and then provided the following: "Whether or not it was worsened by knowing where he was, certainly if you put a person with dry skin in very dry, cold atmospheres like Great Lakes I would expect it to get worse, and if you send them to sea where there is salt air, which is drying, I would expect it to worsen, but he [the Veteran] was shoreside during this time, but at least that part may be valid.  It did not occur because of service, however, and he is not disabled by this process, and certainly [not] by chemicals.... "  The VA examiner has indicated that the skin condition is a disease.  As such, service connection may be granted for this congenital disease if the symptomatology did not manifest itself until after the Veteran's entry on duty (i.e., incurred in service) or if the disease manifested some symptoms prior to entry on duty, but it progressed during service at a greater rate than normally expected according to accepted medical authority (i.e., aggravated in service).  As the examiner's statements do not address the medical question before the Board, the September 2011 skin examination is considered inadequate.  Accordingly, an addendum opinion should be obtained upon remand. See Barr, supra. 

4. Sinusitis 

Service treatment records show complaints of sinus congestion in February 1974, frequent nasal congestion in May 1974 (see Naval Hospital Clinical Record), and a nasal fracture diagnosis in May 1974.  The Veteran has been treated for multiple sinus problems/sinusitis since service. 

In September 2011, the Board remanded the Veteran's sinusitis claim for an etiology opinion.  During the October 2011 VA ENT examination, the Veteran complained of nasal and sinus problems since sustaining a nasal fracture in-service.  Objective examination confirmed a perforation of the nasal septum.  The VA examiner stated that the perforation "certainly" contributed to many of the Veteran's nasal/sinus complaints.  However, the exact etiology and duration of the perforation was "unclear."  Notably, the VA examiner stated that further testing with a CT scan of the sinuses would be necessary before making any further determinations regarding the sinusitis claim.  For reasons not entirely clear to the Board, a CT scan of the sinuses was never completed.  As this appears to be a necessary component to the sinusitis claim, the October 2011 ENT examination report is currently inadequate and the claim must be remanded in order to: (1) obtain a CT scan of the sinuses if medically and physically feasible; and (2) provide an etiology opinion. See Barr, supra. 

5. Hearing Loss, Right Ear 

The Veteran contends that his hearing loss stems from in-service assaults, a perforated ear drum, left ear (noted in-service), and/or noise exposure during service.  At the outset, the Board notes that the RO granted service connection for left ear hearing loss and tinnitus in October 2012. See October 2012 Rating Decision.

The Board remanded the claim in September 2011 in order to obtain an opinion as to the etiology of the Veteran's hearing loss and perforated left ear drum.  In October 2011, the Veteran underwent an Ear, Nose, and Throat (ENT) VA examination.  The examiner noted that the Veteran had been complaining of hearing loss since 1974; the Veteran described being exposed to noise as a welder during service.  He also described several assaults, one of which involved being slapped in both ears with shaving cream, and another incident where he was beaten in Greece.  After this, he was noted to have sustained a left tympanic membrane perforation.  The VA examiner confirmed that the Veteran had symmetric, bilateral sensorineural hearing loss, and concluded that the hearing loss pattern was less likely than not related to the history of a perforated left ear drum.  He explained that a perforated left ear drum would result in conductive type hearing loss, which the Veteran did not have.  

The Veteran also underwent a VA Audiology examination, also in October 2011, at which time the examiner stated that the Veteran's hearing loss was at least as likely as not caused by service; he then concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  He reasoned that there was no hearing test upon separation (in 1974).  The examiner then went on to state that the Veteran's hearing loss existed prior to service, and that the left ear (but not right ear) had been aggravated by service.  He provided no rationale for this conclusion other than stating that the Veteran had "mild hearing loss at 4000 Hz" for the left ear upon entrance.  Indeed, the Veteran's entrance examination notes a 30 decibel hearing loss of the left ear at 4000 Hz and a 25 decibel hearing loss of the right ear at 2000 Hz.  In this regard, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The October 2011 Audiological examination is inadequate because its conclusions/rationales are internally inconsistent as to direct service connection.  As such, an addendum audiology opinion is necessary to clarify the foregoing issues before the matter of entitlement to service connection for right ear hearing loss can be adjudicated. See Barr, supra. 
 


6. Perforated Ear Drum, Left Ear 

The Veteran clearly sustained a traumatic perforation of the left ear drum in-service. See U.S. Naval Hospital, June 1974.  He contends that he has suffered from chronic, spontaneous ear ruptures, ear infections, and ear pain since that time, the symptoms of which are separate and distinct from those of hearing loss and tinnitus.  VA treatment records show ongoing treatment for ear infections and chronic membrane perforation (left ear). See, e.g., July 2003 (noting diffusely retracted tympanic membrane) and October 2003 VA Treatment Record.  

The claim was remanded by the Board in September 2011 in order to obtain a VA examination and etiology opinion.  The October 2011 VA ENT examiner noted that the Veteran was noted to have had a left tympanic membrane perforation during service, and that he had experienced intermittent episodes of chronic otitis externa, swelling of the ear canal, and ear pain since that time.  Upon examination, both tympanic membranes were intact and no perforations or effusions were noted.  Other than hearing loss and tinnitus, the examiner provided no relevant diagnoses relating to the ear and offered no opinion as to whether the Veteran's noted history of a perforated left ear drum, and/or any chronic residuals thereof, were related to service. 

In this regard, the Board acknowledges that in the course of the above-discussed October 2011 VA ENT examination no perforations of the left ear drum were shown.  The Board notes that it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran submitted evidence during the current appeal period showing the presence of multiple ear-related disorders, to include "chronic" (reoccurring) left tympanic membrane perforation and chronic ear infections.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current diagnosis has been satisfied. 38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321.  

As the October 2011 VA examiner did not provide an etiology opinion as to the Veteran's diagnosed chronic/reoccurring left tympanic membrane perforation, chronic ear infections, and/or any other potential chronic residuals of the perforated left ear drum, the Board must remand the claim to obtain an addendum opinion which addresses these issues. See Barr, supra. 

7. A Respiratory Disorder 

The Veteran seeks service connection for a respiratory/lung disorder.  Specifically, he contends that he was exposed to sea air/water, various chemicals used on the ship, and sulfur in the air during service, which resulted in his current lung/respiratory disorder(s). See Hearing Testimony pp. 24-27.  Service treatment records show a diagnosis of an upper respiratory infection in May 1974, as well as complaints of a productive cough (x3 months) and sharp chest pains during coughing episodes; the Veteran was also treated for chronic bronchitis in June 1974.  Currently diagnosed lung and respiratory diagnoses include COPD and bronchitis. 

The Board notes that the Veteran's initial claim was one of a "chronic respiratory infection," claimed specifically as bronchitis or pleurisy of the lungs.  While the examiner indicated that the Veteran's service treatment records were negative for COPD, these records are in fact positive for bronchitis in June 1974.  COPD is an umbrella term for several diseases including bronchitis.  Thus, the opinion rendered is based on an inaccurate factual premise, and therefore is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (providing that a medical opinion based upon an inaccurate factual premise has no probative value).  The Board must remand the claim to obtain an addendum opinion which addresses these issues. See Barr, supra.

8. Peripheral Neuritis of the Left Leg

The Veteran contends that he had pre-existing neuritis (or neuropathy) of the left leg which was aggravated by service. See, e.g., VA Form, June 2005 (it was "made worse during basic training"); see also Board Hearing, pp. 9-10.  Service treatment records show that the Veteran reported a history of neuritis on his Report of Medical History in November 1973.  Also, the May 1974 examination report is significant for noting that the Veteran reported that he had had an attack of "neuritis" two years ago "of the left side."  During his hearing before the undersigned, the Veteran testified that his neuritis symptoms increased during service and that he was treated at the dispensary for a neuritis "flare-up."  Based on the foregoing, the Board remanded the claim in September 2011 specifically for the purpose of determining: (a) whether the Veteran clearly entered service with any currently diagnosed left lower extremity disorder (i.e., peripheral neuritis or neuropathy of the left leg); (b) if so, whether such disorder was clearly not aggravated (i.e., permanently worsened) in-service.  If the Veteran did not, in fact, clearly enter service with such disorder, then the VA examiner was instructed to opine as to whether it was at least as likely as not that such disorder was related to the Veteran's service.

In September 2011, the Veteran underwent the requested VA examination.  Inexplicably, the Veteran reported a new history in regard to the onset of the claimed disability.  The Board wants the original medical question answered, which was not completely addressed in the VA opinion provided.  For these reasons, the report is being returned to the examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Gastrointestinal Disorder: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the November 2011 Stomach and Duodenal Conditions VA compensation examiner.  While the examiner reported that the Veteran's service treatment records were "negative for GERD or gastritis" the record reflects that service treatment records do in fact show that the Veteran was treated for gastrointestinal problems during service (e.g., epigastric discomfort/discomfort in May 1974, possible ulcer, and functional GI disease in June 1974).  As such, the examiner is again asked to provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability), that any diagnosed gastrointestinal disorder is etiologically related to any aspect of the Veteran's active service, to include any symptomatology documented therein.  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

2. Psychiatric Disorder: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the October 2011 PSTD/Psychological VA compensation examiner.  While the examiner contends that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis, the examiner is asked to provide an opinion on whether the currently diagnosed depressive disorder (not otherwise specified) and the past diagnosed anxiety disorder and panic disorder are at least as likely as not (i.e., 50 percent or greater probability) etiologically related to any aspect of the Veteran's active service.  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

3. Ichthyosis: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the October 2011 skin VA compensation examiner.  Under the law, service connection may be established for a congenital disease if certain conditions are met.  Given the foregoing, the examiner is asked to provide an opinion on the following:

Did the Veteran clearly and unmistakably (i.e., the highest degree of medical certainty) have ichthyosis or manifestations of ichthyosis prior to his entry to service (i.e., not just the predisposition for developing the disease but rather did the Veteran have the disease)?  

If (YES) the Veteran had ichthyosis or manifestations of ichthyosis prior to his entry to service, did the ichthyosis or manifestations of ichthyosis clearly and unmistakably (i.e., the highest degree of medical certainty) NOT progress during service at a greater rate than normally expected according to accepted medical authority?

If (NO) the Veteran did not have ichthyosis or manifestations of ichthyosis prior to his entry to service, is it at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's ichthyosis is etiologically related to any aspect of the Veteran's active service (including exposure to sea water, sulfur, and certain chemicals used on the ship), to include any symptomatology documented therein?

If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

4. Sinusitis: Schedule the Veteran for a VA Nose/Sinus/Larynx/Pharynx examination to determine the nature and etiology of his claimed sinusitis.  As directed by the previous ENT VA examiner in October 2011, a CT scan of the sinuses should be conducted (and any other tests/studies deemed necessary) if medically and physically feasible in conjunction with this examination. 

After the CT scan of the sinuses is conducted, the results along with the claims file should be returned to the October 2011 VA examiner for an addendum opinion on whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater), that the Veteran's sinusitis is etiologically related to any aspect of his active service, to include the May 1974 nasal fracture.  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

5. Right Ear Hearing Loss: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the October 2011 Audiology VA compensation examiner.  The examiner noted that the Veteran's hearing loss was at least as likely as not caused by service (positive link), then concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation (inconclusive), and then went on to state that the Veteran's hearing loss existed prior to service, and was not aggravated by service (negative link).  The foregoing statements are internally inconsistent, and therefore, the examiner is asked to clarify the following: 

With the November 1973 service enlistment examination showing a hearing deficit of 25 decibels at 2000 Hz in the right ear, is it at least as likely as not (i.e., 50 percent or greater probability) that the right ear hearing loss underwent an increase in severity during the Veteran's service?  

If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing hearing loss WAS NOT aggravated beyond the natural progress of the disorder?  

Lastly, is it at least as likely as not (i.e., 50 percent or greater probability) that any portion of the Veteran's current right ear hearing loss is etiologically related to service?

If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

6. Perforated Left Ear Drum: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the October 2011 ENT VA compensation examiner.  While the examiner noted that the current examination revealed no perforations of the tympanic membrane, VA treatment records show ongoing treatment for ear infections and chronic membrane perforation (left ear). See, e.g., July 2003 (noting diffusely retracted tympanic membrane) and October 2003 VA Treatment Record.  Given the foregoing, the examiner is asked to provide an opinion on whether any left membrane perforation and ear infections shown throughout the years are at least as likely as not that (i.e., 50 percent or greater probability) etiologically related to any aspect of the Veteran's active service, to specifically include the perforated left tympanic ear drum shown in May 1974 (i.e., whether it is a residual thereof).  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

7. A Respiratory Disorder: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the October 2011 respiratory VA compensation examiner.  
While the examiner indicated that the Veteran's service treatment records were negative for COPD, these records are in fact positive for bronchitis in June 1974.  As COPD is an umbrella term for several diseases including bronchitis, the examiner is again asked to provide an opinion on whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater), that any bronchitis noted during the years is etiologically related to any aspect of the Veteran's active service, to include bronchitis in June 1974 and/or exposure to chemicals used on a ship, diesel fumes, and sulfur as claimed by the Veteran.  If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

8. Neuritis, Left Leg: If still available to provide this necessary supplemental comment (addendum opinion), return the claims file and a copy of this REMAND to the September 2011 VA compensation examiner.  The Board understands the examiner's finding that "peripheral neuropathy of this nature would not correlate with the trauma [assault] that [the Veteran] sustained" in service; however, it has also been the Veteran's contention that the neuritis of the left leg pre-existed service and worsened during basic training.  Given the foregoing, the examiner is asked to provide an opinion on the following:

Did the Veteran clearly and unmistakably (i.e., the highest degree of medical certainty) enter service with peripheral neuritis of the left leg?  See November 1973 Report of Medical History which notes history of "neuritis" and May 1974 Hospitalization Summary noting an "attack of neuritis" two years prior.  

If (YES) the Veteran entered service with peripheral neuritis of the left leg, is it clear and unmistakable (i.e., highest degree of medical certainty) that the peripheral neuritis of the left leg WAS NOT aggravated beyond the natural progress of the disorder?  
 
If (NO) the Veteran DID NOT enter service with peripheral neuritis of the left leg, is it at least as likely as not (i.e., probability of 50 percent), that the current peripheral neuritis of the left leg is etiologically related to any aspect of the Veteran's active service?

If the examiner cannot provide an opinion without resorting to mere speculation, then provide a complete explanation stating why this is so.

*If, for whatever reason, this VA examiner is no longer available to comment, then have someone else comment that is equally qualified.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion as to whether another examination is needed to provide responses to this question that still needs answering.

9. Thereafter, readjudicate the claims.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


